DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: the claims are directed to non-elected Species B of Fig. 4 (light emitting layer doped with an electron transport material). Applicant elected Species A of Fig. 3 (electron transport layer between a hole transport layer and a light emitting layer). See previous Office Action (OA), mailed 3.10.2021, at p. 2-4.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
The amendment filed 6.9.2021 changed the dependency of previously withdrawn claim 5; the claim is rejoined and examined.  Claims 13-15 remain withdrawn since the applicant did not address how the dependency change of the amendment filed 6.9.2021 requires unity of invention; moreover, the rejection of claim 1 below continues to establish that the shared technical feature between the product and method claims is not a special one since it does not make a contribution over the prior art. 
Claims 2, 13-15, 17 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12.23.2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electron injection layer of claim 10 (per Fig. 3 and layer 6, it appears the claim should read –electron transport layer--) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:
In claim 7, “carbazole,    ----4,4’….” is objected since there are too many spaces after the comma and the dashed line does not appear necessary.
In claim 8,  “      and      “  is objected since there are too many spaces around “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, “an electron injection layer” does not appear to be disclosed in the specification/drawings as originally filed and it is considered new matter. Per Fig. 3 and layer 6, it appears the claim should read –an electron transport layer--. The claims is treated as presented or as disclosed in the specification/drawings as originally filed. Claim 12 does not address this deficiency.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (of record, US 20080238299 A1).
Regarding claims 1, 3, 7, 9-11 and 16, Cho discloses (claim 1) a (multi) quantum-dot light-emitting diode (Fig.1, “multiple nanodot electroluminescent diode”), comprising: an anode (10, “lower electrode 10” and [0036]); a hole transport layer (110, “hole transport layer 110”); a quantum-dot light-emitting layer (220, “a quantum dot electroluminescent layer 220”); a first electron transport layer (130, “electron transport layer 130”) provided between the quantum-dot light-emitting layer (220) and the hole transport layer (110); and a cathode (20, ”upper electrode 20” and [0037]. Note: the claim does not require the claimed elements to be in direct physical contact and be part of a single light emitting cell”), (claim 3) wherein the quantum dot light emitting diode further comprises a second electron transport layer (230, “electron transport layer 230”) provided between the quantum-dot light-emitting layer (220) and the cathode (20), (claim 7) wherein a material of the hole transport layer (110) is at least one selected from a group consisting of poly[bis(4- phenyl)(4-butylphenyl)amine], polyvinyl carbazole, ----4'-bis(N-carbazolyl)-1,1'-biphenyl, 4,4',4"-tris(carbazol-9-yl)-triphenylamine and 1,3-bis(carbazol-9-yl)benzene ([0042] – “Exemplary materials for the hole transport layer… poly-N-vinylcarbazole” which anticipates “polyvinyl carbazole” with sufficient specificity), (claim 9)  wherein a material of the quantum-dot light-emitting layer (220) is a compound formed of a group IIB element and a group VA element, a composition composed of at least two compounds formed of the group IIB element and the group VA element, a compound formed of a group IIIB element and the group VA element, a core-shell claim 10) wherein the quantum-dot light-emitting diode comprises a hole injection layer and an electron injection layer ([0038] “Specifically, each unit cell comprises a single layer of each of a hole injection layer, a hole transporting layer, an electron transporting layer, and an electron injection layer” and [0041] – “The hole injection layer, the hole transport layer, the electron transport layer, and the electron injection layer can be used as a single layer or two or more layers within the unit cell”), (claim 11) wherein a material of the second electron transport layer (230, “electron transport layer 230”) is at least one selected from a group consisting of ZnO, TiO2, AlZnO, ZnSnO and InSnO ([0043]), and, (claim 16) a display device (e.g.“mixed colors, multi-colors, full color” from Abstract) comprising the quantum-dot light-emitting diode of claim 1 (Fig. 1), and a display substrate (“wafer”, [0033] “A lower electrode is formed on a wafer, and then unit cells comprised of a quantum dot electroluminescent layer, an organic layer and/or an inorganic layer are formed on the quantum dot electroluminescent layer”).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Uesaka et al. (of record, US 20160248033 A1). 
Regarding claims 4-5, Cho fails to disclose (claim 4) wherein an energy difference between an HOMO energy level of a material of the hole transport layer and an HOMO energy level of a material of the first electron transport layer is about 0.4 eV or more, and, (claim 5) wherein an energy difference between an LUMO energy level of a material of the hole transport layer and an LUMO energy level of a material of the first electron transport layer is about 0.4 eV or more.
the HOMO level of the hole-transport material and the HOMO level of the electron-transport material is preferably 0.05 eV or more, further preferably 0.1 eV or more, and still further preferably 0.2 eV or more. In addition, the difference between the LUMO level of the hole-transport material and the LUMO level of the electron-transport material is preferably 0.05 eV or more, further preferably 0.1 eV or more, and still further preferably 0.2 eV or more”, emphasis added.
Wherein, it would have been obvious to one of ordinary skill in the art to arrive at values within the claimed ranges and within the ranges of Uesaka in the diode of Cho so as to efficiently form an exciplex (Uesaka, [0244]).
Regarding claim 12, Cho fails to disclose wherein the hole transport layer comprises a first hole transport sublayer composed of a first hole transport material and a second hole transport sublayer composed of a second hole transport material, with the second hole transport sublayer being arranged on a side of the first hole transport sublayer proximate to the quantum-dot light-emitting layer, and with an HOMO energy level of the second hole transport layer material being less than an HOMO energy level of the first hole transport material.
Uesaka discloses wherein the hole transport (and injection) layer (111a/112) comprises a first hole transport sublayer (111a) composed of a first hole transport material and a second hole transport sublayer (112) composed of a second hole transport material, with the second hole transport sublayer (112) being arranged on a (top) side of the first hole transport sublayer (111a) proximate to the quantum-dot light-emitting layer, and with an HOMO energy level of the second hole transport layer material (of 112) being less than an HOMO energy level of the first hole transport material (of 111a, Fig. 1, [0113]).
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Uesaka as applied to claim 4 above, and further in view of Chen et al. (of record, US 20160181533 A1). 
Regarding claim 6, Cho/Uesaka fails to disclose wherein the first electron transport layer has a thickness of about 3 nm or less.
Chen discloses an electron transport layer has a thickness of about 3 nm or less ([0147] “A first electron transfer layer (ETL) was produced…The thickness of this layer is less than 3 nm” ).
It would have been obvious to one of ordinary skill in the art to include the thickness of Chen in the diode of Cho/Uesaka and at arrive at the claimed limitation so as to select a thickness suitable for achieving proper transfer properties while minimizing the volume/size of the diode and/or as a matter of routine experimentation (MPEP 2144.05).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim et al. (of record, Organic light-emitting diodes with 30% external quantum efficiency based on a horizontally oriented emitter, Adv. Funct. Mater. 23 (2013) 3896-3900).
Regarding claim 7, Cho fails to disclose wherein a material of the hole transport layer is at least one selected from a group consisting of poly[bis(4-phenyl)(4- butylphenyl)amine], polyvinyl carbazole,  ---4,4'-bis(N-carbazolyl)-1,1'-biphenyl, 4,4',4"- tris(carbazol-9-yl)-triphenylamine and 1,3-bis(carbazol-9-yl)benzene.
Kim discloses wherein a material of the hole transport layer is at least one selected from a group consisting of poly[bis(4-phenyl)(4- butylphenyl)amine], polyvinyl carbazole, 4,4'-bis(N-carbazolyl)-1,1'-TCTA [4, 4′, 4 ″-Tri (N-carbazolyl) triphenylamine]”) and 1,3-bis(carbazol-9-yl)benzene.  Note: the abbreviation TCTA matches that of applicant at [0045]).


    PNG
    media_image1.png
    483
    446
    media_image1.png
    Greyscale

it would have been obvious to one of ordinary skill in the art to include the material of Kim in the diode of Sun or Cho so as to achieve at least 30% quantum efficiency “under the condition of negligible electrical losses in the device” per Kim and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Uesaka as applied to claim 4 above, and further in view of Kim.
Regarding claim 8, Cho fails to disclose wherein the material of the first electron transport layer is at least one selected from a group consisting of 4,6-bis(3,5-di(pyridin-3-yl)phenyl)-2- methylpyrimidine and (1,3,5-triazine-2,4,6-substituted)tris(phenyl-3,1- substituted)tris(diphenylphosphine oxide).
Kim discloses wherein the material of the first electron transport material is at least one selected from a group consisting of 4,6-bis(3,5-di(pyridin-3-yl)phenyl)-2- methylpyrimidine (“B3PYMPM [bis-4,6-(3,5-di-3-pyridylphenyl)-2-methylpyrimi-dine]”) and (1,3,5-triazine-2,4,6-substituted)tris(phenyl-3,1- substituted)tris(diphenylphosphine oxide).  Note: the abbreviation B3PYMPM match those of applicant at [0043]).

    PNG
    media_image1.png
    483
    446
    media_image1.png
    Greyscale

it would have been obvious to one of ordinary skill in the art to include the material of Kim in the diode of Sun or Cho so as to achieve at least 30% quantum efficiency “under the condition of negligible electrical losses in the device” per Kim and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see p. 4, filed 6.9.2021, with respect to Sun et al. (CN 105514295) have been fully considered and are persuasive.  The prior art rejections over Sun et al. have been withdrawn. 
Applicant's arguments filed 6.9.2021 have been fully considered but they are not persuasive.
The applicant alleges “Further, the cited reference Cho just discloses that a plurality of unit cell is interposed between the lower electrode and the upper electrode, the first unit cell 100 consists of a hole transport layer 110, a light-emitting layer 120 and an electron transport layer 130, and the second unit cell 200 consists of a hole transport layer 210, a light-emitting layer 220 and an electron transport layer 230, as shown in Fig 1 of Cho. It seems that Cho discloses an electron transport layer (i.e.,130) provided between the quantum-dot light-emitting layer (i.e.,120) and the hole transport layer (i.e., 210). However, please note that the electron transport layer and the hole transport layer does not belong to a single light-emitting unit. Moreover, as recorded in claim 3 of the present invention, the electron transport layers, i.e., the first and the second electron transport layers, are provided on both sides of the light-emitting layer”.
This is not persuasive because (i) claim 1 does not require the claimed elements to be in direct physical contact and be part of a single light emitting cell, and, (ii) Cho discloses (claim 1) a (multi) quantum-dot light-emitting diode (Fig.1, “multiple nanodot electroluminescent diode”), comprising: an anode (10, “lower electrode 10” and [0036]); a hole transport layer (110, “hole transport layer 110”); a quantum-dot light-emitting layer (220, “a quantum dot electroluminescent layer 220”); a first electron transport layer (130, “electron transport layer 130”) provided between the quantum-dot light-emitting layer (220) and the hole transport layer (110); and a cathode (20, ”upper electrode 20” and [0037]. Note:”), and, (claim 3) wherein the quantum dot light emitting diode further comprises a second electron transport layer (230, “electron transport layer 230”) provided between the quantum-dot light-emitting layer (220) and the cathode (20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andres Munoz/Primary Examiner, Art Unit 2894